Case 1:17-cr-00101-LEK Document 623 Filed 10/25/19 Page 1 of 4      PageID #: 5361




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   UNITED STATES’S MOTION TO
                                       )   CONTINUE DEADLINE TO RESPOND
    vs.                                )   TO DEFENDANT’S ELEVENTH
                                       )   MOTION FOR ORDER TO SHOW
ANTHONY T. WILLIAMS (1),               )   CAUSE; CERTIFICATE OF SERVICE
                                       )
          Defendant.                   )
                                       )
                                       )

   UNITED STATES’S MOTION TO CONTINUE DEADLINE TO RESPOND
  TO DEFENDANT’S ELEVENTH MOTION FOR ORDER TO SHOW CAUSE

      Pursuant to Rule 12(c)(2) of the Federal Rules of Criminal Procedure, the

government respectfully submits this motion to continue the deadline to respond to

Defendant Anthony T. Williams’s Eleventh Motion for Order to Show Cause (11th
Case 1:17-cr-00101-LEK Document 623 Filed 10/25/19 Page 2 of 4         PageID #: 5362




OSC Motion or Motion). ECF No. 598. The Court set the hearing upon the

Motion for November 6, 2019. Pursuant to Local Rule 12.2(d) of the Criminal

Local Rules of Practice for the U.S. District Court for the District of Hawaii, the

government’s deadline to respond to the 11th OSC Motion is October 25, 2019.

      The government requests a seven-day continuance of the deadline to respond

to the Motion, from October 25, 2019 to November 1, 2019. This is the

government’s first request for an extension of this Motion. The defendant is

representing himself pro se; counsel for the government has not met-and-conferred

with the defendant regarding this request.

      Good cause supports the government’s request. The 11th OSC Motion is

voluminous, and comprises twenty-seven (27) distinct demands, including10

demands that are duplicative of prior motions. The government has been able to

substantially complete a response to the motion. However, numerous demands

require consultation with the Bureau of Prisons (BOP) to address, including at least

nine (9) of the Motion’s demands, which require administrative exhaustion by the

defendant. Unfortunately, the BOP counsel who is resident at the Federal

Detention Center, Honolulu has been out of the office on extended leave for the

entire week of October 21, 2019 as a result of an ongoing illness.

      The undersigned attorney understands that the BOP counsel is expected to

return to the office during the week of October 28, 2019. Accordingly, the


                                          2
Case 1:17-cr-00101-LEK Document 623 Filed 10/25/19 Page 3 of 4        PageID #: 5363




government respectfully requests a brief continuance of time, from October 25,

2019 to November 1, 2019, to respond to the Motion.

                                 CONCLUSION

      In sum, the government respectfully requests a continuance of seven days of

the deadline to respond to the motion to and including November 1, 2019.

                  DATED: October 25, 2019, at Honolulu, Hawaii.


                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii


                                             By /s/ Gregg Paris Yates
                                               GREGG PARIS YATES
                                               Assistant U.S. Attorney




                                        3
Case 1:17-cr-00101-LEK Document 623 Filed 10/25/19 Page 4 of 4         PageID #: 5364




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820


             DATED: October 25, 2019, at Honolulu, Hawaii.


                                              /s/Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii
